Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This communication is in response to Application No. 16/965,824 filed on 29 July 2020. This application claims 371 priority to PCT/JP2019/004157 filed on 6 February 2019. This application claims foreign priority to JP2018-021285 filed on 8 February 2018. The response filed 29 July 2020 amends claims 1, 2, and 4-6. 	Claims 1-7 are presented for examination. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a storage unit configured to store, an optimal configuration determination unit configured to determine, an order generation unit configured to generate in claim 1, an abnormality detection unit configured to detect in claim 2, a control determination unit configured to determine and an NW configuration information updating unit configured to update in claim 3, a fault location estimation unit configured to estimate and a quality degradation factor identification unit configured to identify in claim 4, a control determination unit configured to determine and a NW configuration information updating unit configured to update in claim 5, and a function unit used for determination in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1-7 recite a storage unit, an optimal configuration determination unit, an order generation unit, an abnormality detection unit, a control determination unit, an NW configuration information updating unit, a fault location estimation unit, a quality degradation factor identification unit, a control determination unit, a NW configuration information updating unit, and a function unit. As described above, the disclosure does not provide adequate structure to perform the claimed functions, such as storing, determining, generating, detecting, updating, estimating, and identifying. For instance, the specification, in paragraph 0077, states “the software described in the present embodiment may also be realized as hardware, and the hardware described in the present embodiment may also be realized as software.” Thus, the specification does not limit the units in the claim limitations to a specific structure. Further, there are no limitations in the claims that limit the units to a specific structure. Therefore, the specification does not demonstrate that the applicant has 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-7 disclose an operation apparatus comprising a storage unit, an optimal configuration determination unit, an order generation unit, an abnormality detection unit, a control determination unit, an NW configuration information updating unit, a fault location estimation unit, a quality degradation factor identification unit, a control determination unit, a NW configuration information updating unit, and a function unit. These limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The written description fails to disclose the corresponding structure, 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 1 recites “an operation apparatus, including one or more computers.” The specification, in paragraph 0023, states that the operation apparatus 100 is a computing device. Further, there is no explicit recitation of computers in the specification. Thus, this claim is indefinite. For the purpose of this examination, Examiner interprets the limitation to mean “an operation apparatus, wherein the operation apparatus is a computing device.”
Claims 2-6 fail to cure the deficiencies of their parent claim(s) and, therefore, inherit the rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2020/0076709 A1 to Stenberg et al and US PGPUB 2018/0091395 A1 to Shinohara.
Regarding Claim 1, Stenberg discloses an operation apparatus (FIG. 3, system environment 3000), including one or more computers (FIG. 2 and 0123 provides for an apparatus 200), for outputting a request to a management apparatus (FIG. 3 and 0072 provides for OSS/BSS 3018 passing/outputting a request to a MANO 3020) which manages a Network Service (NS) constructed on a NetWork (NW) (FIG. 1 and 0065 provides for Service Order Portal 3010 managing a network service constructed on network 106) including a core NW serving as a virtualization area (FIG. 1 and 0073 provides for core network 106 including DC HW resources) and an access NW serving as a non-virtualization area (0054 provides for an access network comprising access pointer 104a and 104b), the operation apparatus comprising:  	a storage unit configured to store new configuration information obtained by updating NW configuration information indicating an NW configuration (0050, 0072, and 0115 provides for OSS/BSS 3018 storing adapted/new configuration information obtained by estimating/updating available capacity and resources, i.e. NW configuration information, wherein the estimated resources indicate a configuration designed to reduce/eliminate service failures), a catalog which is a template of the NS (0049 provides for predetermined blueprints and/or templates), a record describing a lifecycle of the NS (0079, 0082, and Table 5 provides for the service request ID describes the lifespan of a service), and an order for requesting the management apparatus to control (0073 and 0091 provides for commanding, i.e. an order for requesting, the MANO to manage a network service);  	an optimal configuration determination unit configured to determine an optimal configuration of the NS based on the new configuration information, the catalog, the record, and the order (0049, 0073, 0091, 0115, and Table 5 provides for Service Order portal 3010 determining an optimal configuration of a network service based on adapted/new configuration information, predetermined blueprints, service request ID’s life span, and the command for MANO to manage the network service); and  	an order generation unit configured to generate a change order for changing an NS configuration of the NS to the optimal configuration determined by the optimal configuration determination unit (0065, 0091, and Table 5 provides for implementing/generating a change order for changing/adapting a network service configuration determined by the Service Order Portal 3010). 	Stenberg doesn’t explicitly disclose wherein the NW configuration including devices disposed on the NW due to a fault of the NS. 	Shinohara, in a similar field of endeavor, discloses wherein a NW configuration including devices disposed on a NW due to a fault of a NS (0009-0010 and 0053 provides for wherein a path and node configuration including physical services in an overloaded state are considered for optimization). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Shinohara for addressing VNF deployment in overloaded, physical servers. The overloaded servers of Shinohara, when implemented with the automated network services of the Stenberg 
Regarding Claim 2, the Stenberg/Shinohara system discloses the operation apparatus according to claim 1,  	wherein the storage unit further stores alarm information indicating an occurrence of the fault of the NS (Shinohara, 0010 and 0055 provides for storing monitoring/alarm information indicating the state of each node/an occurrence of the fault of a network service) and performance information indicating a specification of the devices disposed on the NW (Shinohara, 0054 provides for monitoring information indicating concerning components and their parameter information within the network topology), and  	wherein the operation apparatus further comprises an abnormality detection unit configured to detect an abnormality based on the alarm information and the performance information (Shinohara, 0054-0055 and 0113-0116 provides for detecting exceeding a threshold/an abnormality based on performance parameters). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Shinohara for 
Regarding Claim 3, the Stenberg/Shinohara system discloses the operation apparatus according to claim 2, further comprising:  	a control determination unit configured to determine control necessity and a control target of a control by the management apparatus in response to the abnormality detection (Shinohara, 0057 and 0113-0116 provides for determining that the threshold is exceeded/control necessity and the fault node/a control target of a control by control apparatus 10 in response to the exceeding a threshold/an abnormality); and  	an NW configuration information updating unit configured to update the NW configuration information to the new configuration information (Stenberg, 0050, 0072, and 0115 provides for OSS/BSS 3018 storing adapted/new configuration information obtained by estimating/updating available capacity and resources, i.e. NW configuration information, wherein the estimated resources indicate a configuration designed to reduce/eliminate service failures). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Shinohara for addressing VNF deployment in overloaded, physical servers. The overloaded servers of Shinohara, when implemented with the automated network services of the Stenberg system, will allow one of ordinary skill in the art to current issues in the data center’s hardware resources. One of ordinary skill in the art would be motivated to utilize the overloaded servers of Shinohara with the automated network services of the Stenberg system in order to adapt configurations where SLA and performance metrics are not meeting objectives due to the state of devices in a data center. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the overloaded servers of Shinohara with the automated network services of the Stenberg system for the desirable purpose of optimizing the configurations of servers deploying VNFs. 
Regarding Claim 4, the Stenberg/Shinohara system discloses the operation apparatus according to claim 1,  	wherein the storage unit further stores alarm information indicating an occurrence of the fault of the NS (Shinohara, 0010 and 0055 provides for storing monitoring/alarm information indicating the state of each node/an occurrence of the fault of a network service) and performance information indicating a specification of the devices disposed on the NW (Shinohara, 0054 provides for monitoring information indicating concerning components and their parameter information within the network topology), and  	wherein the operation apparatus further comprises: (Shinohara, 0054-0055 and 0113-0116 provides for determining the node in the network topology, i.e. a fault location, based on the monitoring information and each component’s parameter information), and  		a quality degradation factor identification unit configured to identify a quality degradation factor (Stenberg, Table 1 and 0054-0055 provides for identifying that SLA requirements for quality are not being met) based on the alarm information and the performance information (Shinohara, 0054-0055 and 0113-0116 provides for based on the monitoring information and each component’s parameter information)
Regarding Claim 5, the Stenberg/Shinohara system discloses the operation apparatus according to claim 4, further comprising:  	a control determination unit configured to determine control necessity and a control target of a control by the management apparatus in response to (Shinohara, 0057 and 0113-0116 provides for determining that the threshold is exceeded/control necessity and the fault node/a control target of a control by control apparatus 10 in response to exceeding a threshold/an abnormality) an estimation of the fault location or identification of the quality degradation factor (Stenberg, Table 1 and 0050 provides for identifying that SLA requirements for quality are not being met is the quality degradation factor); and  	a NW configuration information updating unit configured to update the NW configuration information to the new configuration information in which the estimated fault location is removed or the new configuration information in which the identified quality degradation factor is removed (Stenberg, Table 1, 0050, 0072, and 0115 provides for OSS/BSS 3018 storing adapted/new configuration information obtained by estimating/updating available capacity and resources, i.e. NW configuration information, wherein the estimated resources indicate a configuration designed to reduce/eliminate service failures, wherein applying the adapted/new configuration information results in meeting the SLA requirements, i.e. in which the identified quality degradation factor is removed). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Shinohara for addressing VNF deployment in overloaded, physical servers. The overloaded servers of 
Regarding Claim 7, similar rejection where the operation apparatus of claim 1 teaches the operation method of claim 7.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the Stenberg/Shinohara system as applied to claim 5 above, and further in view of US PGPUB 2002/0194328 A1 to Hallenbeck.
Regarding Claim 6, the Stenberg/Shinohara system discloses the operation apparatus according to claim 5. 	The Stenberg/Shinohara system doesn’t explicitly disclose wherein a function unit used for determination by the control determination unit is provided so as to be addable. 	Hallenbeck, in a similar field of endeavor, discloses wherein a function unit used for determination by the control determination unit is provided so as to be addable (0031 provides for wherein internal variables/a function unit are for determination by a software/control determination unit is provided so as to create whatever variables are needed). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Hallenbeck for creating internal variables for a unit. The created variables of Hallenbeck, when implemented with the automated network services of the Stenberg/Shinohara system, will allow one of ordinary skill in the art to uniquely configure the system based on preferences for the number of units and how they are organized. One of ordinary skill in the art would be motivated to utilize the created variables of Hallenbeck with the automated network services of the Stenberg/Shinohara system in order to specialize configurations for a VNF management application. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the created variables of Hallenbeck with the automated network services of the Stenberg/Shinohara system for the desirable purpose of designing a system in a specific manner based on preference of the system designer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPUB 2019/0089780 A1 to Yousaf et al discloses an OSS/BSS in communication with a NFV Orchestrator.
US PGPUB 2019/0327621 A1 to Chou et al discloses an OSS/BSS in communication with a NFV-MANO.
US PGPUB 2019/0132211 A1 to Yeung et al discloses collecting infrastructure fault information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477.  The examiner can normally be reached on M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/SCHQUITA D GOODWIN/Examiner, Art Unit 2459